Citation Nr: 0009874	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  92-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.

2. Entitlement to service connection for ischemic heart 
disease.

3. Entitlement to service connection for a bilateral leg 
disorder, secondary to service-connected disability.   


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.  He was a prisoner of war from January 25, 1945 
to April 6, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action dated February 1995, the RO denied the veteran's claim 
for service connection for ischemic heart disease.  By 
decision in June 1995, the Board remanded the claim for the 
RO to issue a statement of the case concerning this issue.  
In addition, the RO was directed to adjudicate a claim for 
service connection for a bilateral leg disorder on a 
secondary basis.  In a rating decision dated August 1996, the 
RO denied service connection for a cervical spine disability, 
to include degenerative changes of the cervical spine.  By 
rating decision dated April 1997, the RO denied service 
connection for a bilateral leg disorder on the basis that it 
was not secondary to the veteran's service-connected frozen 
feet.  In December 1997, the Board denied service connection 
for a bilateral leg disorder on a direct basis, and remanded 
the claim for service connection for such a disability on a 
secondary basis to the RO so that aspect of the claim could 
be adjudicated.  In addition, the Board asked the veteran to 
clarify whether he wanted to pursue an appeal of the claim 
for service connection for ischemic heart disease.  Since 
there has already been a final Board decision with respect to 
the issue of service connection for a bilateral leg disorder 
on a direct basis, this decision will address only the claim 
for a bilateral leg disorder on a secondary basis.

The Board points out that in its December 1997 decision, it 
concluded that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for a low back disability with right hip symptoms.  
Accordingly, this decision will be limited to the issues 
noted on the preceding page.

In a statement dated January 2000, the veteran sought to 
reopen a claim for service connection for a low back 
disability and a right hip disability, as well as a claim for 
increased ratings for residuals of a cold injury to each foot 
and for anxiety with depression.  Since these matters were 
not certified or developed for appeal, they are referred to 
the RO for appropriate action.  

The issue of entitlement to service connection for a cervical 
spine disability will be considered in the remand section 
below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. With respect to the claim for service connection for 
ischemic heart disease, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has 
been obtained by the RO.

2. The veteran was a prisoner of war from January to April 
1945.

3. He did not have localized edema during service.

4. Ischemic heart disease was first documented many years 
after service, and there is no competent medical evidence 
demonstrating that it or any other cardiovascular disease 
is related to service.

5. Service connection is in effect for, among other 
disabilities, residuals of a cold injury to the right 
foot, and residuals of a cold injury to the left foot.

6. There is no competent medical evidence, which links any 
current bilateral foot disability to a service-connected 
disability.


CONCLUSIONS OF LAW

1. Ischemic heart disease was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a  
bilateral foot disorder on a secondary basis.  38 C.F.R. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Ischemic Heart 
Disease 

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet App. 
78, 81 (1990).  In this case, the statements concerning the 
onset of the veteran's heart disability are sufficient to 
conclude that his claim is well grounded.  No further 
development is required in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records disclose no complaints or 
findings concerning a heart disability.  On the separation 
examination October 1945, no significant wounds, diseases, or 
injuries were reported.  A clinical evaluation of the 
cardiovascular system was normal.  

In 1987, the veteran completed a former prisoner of war 
medical history form.  He denied any exposure to cold during 
captivity.  He also indicated that there was no swelling of 
the legs or feet in captivity.  

The veteran was afforded a Department of Veterans Affairs 
(VA) general medical examination in February 1987.  There was 
no chest pain or myocardial infarction by history.  An 
electrocardiogram revealed sinus bradycardia and a slight 
right ventricular conduction defect.  The pertinent diagnosis 
was to rule out hypertension.  

The veteran was hospitalized by the VA from February to March 
1990.  He had a history of two vessel coronary artery disease 
and hypertension.  There had been an increase in shortness of 
breath in the previous three months.  He underwent coronary 
artery bypass graft surgery.  The operation report reveals 
that he had ischemic heart disease.  The diagnoses were 
unstable Class III-VI angina, severe coronary artery disease, 
hypertension and marked sinus bradycardia.

A VA general medical examination was conducted in August 
1993.  The veteran related that he developed frostbite on his 
feet while sleeping on concrete floor as a prisoner of war.  
A history of coronary artery disease was noted.  Following an 
examination, the diagnosis was history of coronary artery 
disease, status post coronary artery bypass graft in 1990.

Statements were received from K.C.T. in February 1992 and May 
1995.  In the May 1995 statement, Mr. T. related that he had 
served with the veteran and that, as a prisoner of war, they 
had to stand for long periods of time.  He indicated that 
they slept on concrete floors in very cold weather.  He added 
that all prisoners of war, including the veteran, had edema 
or swelling of the feet and legs.  

The veteran was hospitalized by the VA in June 1997.  He had 
begun to experience chest pain the previous fall.  It was 
reported that a treadmill test earlier that year was positive 
for ischemia.  A redo coronary artery bypass graft was 
performed.  The diagnoses were coronary artery disease, 
status post redo coronary artery bypass graft and 
hypertension.  


Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

In addition, the diseases specific to former prisoners of war 
listed in 38 C.F.R.        § 3.309(c) will be considered to 
have been incurred in service even though there is no 
evidence of such diseases during the period of service, if a 
veteran is a former prisoner of war and, as such, was 
interned or detained for not less than 30 days and these 
diseases have become manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service. 38 U.S.C.A. § 1112 (West 1991);    38 C.F.R. §§ 
3.307, 3.309(c) (1998).

The diseases specific as to former prisoners of war include, 
in pertinent part, beriberi (including beriberi heart 
disease).  C.F.R. § 3.309(c).  The term "beriberi heart 
disease" includes ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  Evidence that may be considered in rebuttal of 
service incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  38 
C.F.R. § 3.307(d).

The diseases listed in 38 C.F.R. § 3.309(c) shall have become 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service.  38 C.F.R. 
§ 3.307(a)(5).

It is not disputed that the veteran was a prisoner of war for 
a period of at least thirty days.  The record confirms that 
the veteran had coronary artery bypass graft surgery in 1990 
for ischemia.  There is no clinical evidence showing any 
heart disease in service or for many years thereafter.  The 
critical question in this case, therefore, is whether the 
veteran had localized edema while he was a prisoner of war.  
If he did, service connection may be granted pursuant to 
38 C.F.R. § 3.309(c).  In this regard, however, the Board 
points out that on a former prisoner of war medical history 
form completed in 1987, the veteran specifically denied 
experiencing swelling of the legs or feet while he was a 
prisoner of war.  The Board acknowledges a statement was 
received from an individual who apparently was a prisoner of 
war with the veteran.  He asserts that the veteran had 
swelling of the feet and legs during captivity.  Similarly, 
the veteran has made statements during various recent 
examinations to the effect that he had edema as a prisoner of 
war.  These allegations contradicted his initial denial of 
swelling of the legs and feet.  The Board finds, however, 
that his original response denying edema is of greater 
probative value than his subsequent statements, which were 
made in conjunction with his claim for monetary benefits.  
His initial response was given in conjunction with a detailed 
description of the circumstances surrounding and the 
experiences of his period of captivity.  The Board also notes 
that Mr. T. did not report any such observations in his 
initial statement of February 1992.  Therefore, the Board 
concludes that the preponderance of the evidence is to the 
effect that he did not have localized edema during captivity, 
and, accordingly, that the weight of the evidence is against 
the claim for service connection for ischemic heart disease.  

II. Service Connection for a Bilateral 
Leg Disorder on a Secondary Basis

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy, 1 Vet. App. 78.  In Tirpak v. Derwinski, 2 
Vet. App. 609 (1992), the Court held that a "claim must be 
accompanied by evidence."  Id. at 611.  As will be explained 
below, the veteran has not submitted competent evidence to 
support his claim for service connection.  Thus, the Board 
finds that his claim is not well grounded.  Accordingly, 
there is no duty to assist him in the development of his 
claim.

Factual background

The service medical records are negative for complaints or 
findings pertaining to a bilateral leg disorder.  

A VA social service survey was conducted in March 1987.  The 
veteran related that after reaching the prisoner of war camp, 
he remembered the extreme cold. 

On VA psychiatric examination in March 1987, the veteran 
reported that as a prisoner of war, he slept on a cold 
concrete floor.  He stated that he did not get frostbite.

On VA general medical examination in August 1993, the veteran 
reported that his feet sting and burn.  Following an 
examination, the diagnoses included diffuse degenerative disc 
disease, multi levels, of the lumbosacral spine, with 
symptoms of chronic low back pain with radiation to the right 
buttocks and hip; and history of frostbite of the feet 
bilaterally, with residual paresthesia.  

VA outpatient treatment records reflect complaints of leg 
pain in 1989 and 1994.  

A VA examination of the bones was conducted in September 
1996.  The veteran related that he developed burning in his 
feet as a prisoner of war.  He also complained of low back 
pain with radiation to the right thigh.  Following an 
examination, the impression was mild degenerative changes in 
the knees and ankles, consistent with age and unrelated to 
service-connected disability.  The examiner opined that it 
was not likely that the veteran's current complaints of lower 
extremity pain were related to his service-connected 
disability.  He added that he did not think that this 
nonservice-connected disability had been aggravated by his 
service-connected disability.  The physician also reported 
that the findings of spinal stenosis would better explain the 
veteran's symptomatology of back and thigh pain, as well as 
his symptoms of thigh discomfort and limitation of hip 
function.  

The veteran was also afforded a VA neurology examination in 
October 1996.  He reported that he was exposed to excessive 
cold as a prisoner of war in service and that his feet had 
bothered him ever since.  The diagnoses were spinal canal 
stenosis and burning pain in both feet.  It was concluded 
that his was mostly related to spinal canal stenosis (i.e. 
age-related change), with a possible additional component 
from being frost bitten in service.

Another VA examination was conducted in May 1998.  The 
veteran's claims folder was reviewed, as was the VA record.  
The veteran stated that while he was confined as a prisoner 
of war, he developed numbness and paresthesias of the feet 
with the right foot more affected than the left.  The 
examiner noted that the veteran had herniated discs and that 
specialists had felt that the paresthesias in the thigh were 
secondary to degenerative disc disease.  The veteran stated 
that he had not received or needed any particular treatment 
for his feet, other than occasionally for tinea pedis.  The 
diagnoses were onychomycosis of the bilateral halluces and of 
the fifth right toe nail; and bilateral saphenous vein 
harvesting with the left saphenous vein in 1990 for coronary 
artery bypass grafting and the right saphenous vein taken in 
1997 for coronary artery bypass grafting.  It was noted that 
because of the surgical procedures, the veteran would have 
some leg and ankle edema.  As a consequence, he would have 
some paresthesias.  The examiner further noted that, except 
for the veteran's history of cold injury, at this time, it 
would appear that his discomfort and any abnormalities would 
be more related to his bilateral saphenous vein harvesting 
than to any cold injury that may have occurred forty years 
ago.

Service connection has been established for, among other 
disabilities, residuals of a cold injury to each foot.

Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

The veteran argues that he has bilateral leg disabilities due 
to his service-connected disability.  It is not clear from 
the record that any specific disability involving the legs 
has been documented.  In any event, his lower extremity 
symptoms have been associated with spinal stenosis and/or the 
coronary artery bypass graft surgery that has been performed.  
There is no competent medical evidence in the record that 
suggests that any symptoms associated with the lower 
extremities are due to or aggravated by a service-connected 
disability.  The only such evidence consists of the veteran's 
statements.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Thus, his lay assertions to the 
effect that he has a bilateral leg disability due to a 
service-connected disability are neither competent nor 
probative of the issue in question.  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and, 
therefore, those opinions do not even serve as a basis for a 
well-grounded claim.


ORDER

Service connection for ischemic heart disease and a bilateral 
leg disorder due to a service-connected disability is denied.


REMAND

The veteran asserts that service connection is warranted for 
a cervical spine disability.  On his substantive appeal dated 
May 1997, the veteran indicated that he wanted to testify at 
a hearing before a member of the Board at the RO.  The Board 
acknowledges that such a hearing was held in May 1997.  
However, the issue of service connection for a cervical spine 
disability was not discussed at that time.  It is noted that 
in the informal hearing presentation dated February 2000, the 
veteran's representative pointed out that a travel board 
hearing concerning this issue had not been held, and 
requested a remand.  

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for action as follows:

The RO should schedule the veteran for a 
hearing before a Member of the Board at 
the RO.  If the veteran fails to report 
for the hearing, it should be 
specifically noted in the claims folder.

Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


 



